     Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 1 of 10 PageID #:268




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                               No. 18 CR 496
       v.

FELICIA BRINSON                                Honorable Virginia M. Kendall


            GOVERNMENT’S CONSOLIDATED MOTIONS IN LIMINE

       The UNITED STATES OF AMERICA, by and through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, hereby

respectfully files its “Consolidated Motions in Limine” and states as follows:

I.     MOTION TO BAR EVIDENCE OR ARGUMENT RELATED TO PENALTIES FACED
       BY DEFENDANT

       The government respectfully moves this Court to preclude defendant from

introducing evidence, making argument about, or otherwise mentioning the potential

penalties faced by defendant, if convicted.

       The Seventh Circuit has unequivocally held that “arguing punishment to a jury

is taboo.” See e.g., United States v. Richardson, 130 F.3d 765, 778 (7th Cir. 1997),

vacated in part on other grounds, 526 U.S. 813 (1999); United States v. Lewis, 110

F.3d 417, 422 (7th Cir. 1997); see also United States v. McKenzie, 922 F.2d 1323, 1327

(7th Cir. 1991) (“[T]he sixth amendment requires that a jury determine questions of

guilt or innocence; punishment is the province of the Court.”).

       Such argument or evidence concerning punishment is improper because the

law is well-settled that the potential penalty faced by a defendant is irrelevant to the

jury’s determination of guilt or innocence. See, e.g., Shannon v. United States, 114
      Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 2 of 10 PageID #:268




S.Ct. 2419, 2224 (1994) (“It is well established that when a jury has no sentencing

function, it should be admonished to ‘reach its verdict without regard to what

sentence might be imposed.’”). Furthermore, mention of the potential penalties faced

by defendant would serve only the improper purpose of jury nullification. See, e.g.,

United States v. Reagan, 694 F.2d 1075, 1080 (7th Cir. 1982) (“The authorities are

unequivocal in holding that presenting information to the jury about possible

sentencing is prejudicial.”); United States v. Patterson, No. 95 Cr 242, 1996 WL 54237,

at *1 (N.D. Ill. Feb. 8, 1996) (prohibiting discussion of potential penalties in order to

avoid possible jury nullification).

        Accordingly, any evidence or argument related to the potential penalties faced

by the defendant, if convicted, whether they invoke a specific reference to years or

months of imprisonment, or general arguments and statements regarding the

defendant’s loss of liberty or freedom such as “the defendant is on trial for her life” or

“the defendant’s freedom hangs on the outcome of the jury’s decision,” should be

prohibited.

II.     MOTION TO BAR FORMS OF ARGUMENT OR EVIDENCE DESIGNED TO ELICIT
        JURY NULLIFICATION

        The government respectfully moves this Court to preclude defendant from

arguing, or otherwise presenting evidence or pursuing lines of inquiry designed to

elicit jury nullification.

        The law is plain that it is improper for a defendant to suggest in any way that

the jury should acquit defendant even if it finds that the government has met its

burden of proof. See, e.g., United States v. Laguna, 693 F.3d 727, 730-31 (7th Cir.



                                            2
   Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 3 of 10 PageID #:268




2012) (district court properly excluded evidence because, among other reasons, it

had the potential to invite nullification); United States v. Perez, 86 F.3d 735, 736

(7th Cir. 1996) (“An unreasonable jury verdict, although unreviewable if it is an

acquittal, is lawless, and the defendant has no right to invite the jury to act lawlessly.

Jury nullification is a fact, because the government cannot appeal an acquittal; it is

not a right, either of the jury or of the defendant.”), citing United States v. Kerley, 838

F.2d 932, 938 (7th Cir. 1988), and United States v. Sepulveda, 15 F.3d 1161, 1190 (1st

Cir. 1993); see also, United States v. Bruce, 109 F.3d 323, 327 (7th Cir. 1997) (“Jury

nullification ‘is not to be positively sanctioned by instructions,’ but is to be viewed as

an ‘aberration under our system.’”), quoting United States v. Anderson, 716 F.2d 446,

450 (7th Cir. 1983); see generally, Scarpa v. Dubois, 38 F.3d 1, 11 (1st Cir. 1994)

(noting that “defense counsel may not press arguments for jury nullification in

criminal cases”); Sepulveda, 15 F.3d at 1190 (“Neither court nor counsel should

encourage jurors to exercise [nullification] power. . . . A trial judge, therefore,

may block defense attorneys’ attempts to serenade a jury with the siren song of

nullification.”); United States v. Trujillo, 714 F.2d 102, 105 (11th Cir. 1983)

(“Appellant’s jury nullification argument would have encouraged the jurors to ignore

the court’s instruction and apply the law at their caprice. While we recognize that a

jury may render a verdict at odds with the evidence or the law, neither the court nor

counsel should encourage jurors to violate their oath”).

       Although the government is unable to anticipate each form of “jury

nullification” argument or evidence that defendant may seek to interject into this




                                            3
   Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 4 of 10 PageID #:268




trial, the government notes at least the following common examples of jury

nullification.

       A.        Claims of Selective or Vindictive Prosecution

       First, claims of an improper prosecution, such as selective or vindictive

prosecution, provide no defense to the criminal charges, and are not relevant to the

merits of the charge.

       As the Supreme Court has plainly stated, “[a] selective-prosecution claim is

not a defense on the merits to the criminal charge itself, but an independent assertion

that the prosecutor has brought the charge for reasons forbidden by the

Constitution.” United States v. Armstrong, 517 U.S. 456, 463 (1996). “In the ordinary

case, ‘so long as the prosecutor has probable cause to believe that the accused

committed an offense defined by statute, the decision whether or not to prosecute,

and what charge to file or bring before a grand jury, generally rests entirely in his

discretion.’” Id. at 464 (quoting Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978)).

Accordingly, evidence bearing on the government’s decision to prosecute is

“extraneous and collateral” and, thus, properly excluded from trial. United States v.

Johnson, 605 F.2d 1025, 1030 (7th Cir. 1979) (affirming the exclusion of evidence

offered to show that the “indictment was a political instrument”).

       Because claims of alleged misconduct on the part of the prosecutor or

investigating agents are irrelevant to the merits of criminal cases, suggesting

to the jury that alleged misconduct provides a basis for acquittal is an invitation

for the jury to nullify. Because such allegations are irrelevant to the jury’s decision,

and serve no purpose other than to distract the jury from legally relevant matters,


                                           4
   Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 5 of 10 PageID #:268




they merely invite the jury to acquit the defendant without regard to admissible

evidence. To the extent defendant wishes to raise these issues, she must raise them

with the Court, not the jury. See United States v. Washington, 705 F.2d 489, 495

(D.C. Cir. 1983) (finding that “the issue of selective prosecution is one to be

determined by the court”); United States v. Jarrett, 705 F.2d 198, 204-05 (7th Cir.

1983) (finding claims of selective prosecution must be raised before trial). To date,

defendant has filed no pretrial motions claiming selective or vindictive prosecution,

the only proper way of resolving such a claim. Accordingly, evidence and argument

at trial related to these issues, in any form, should be barred by the Court as an

attempt at jury nullification.

      B.     Argument or Evidence of “Outrageous Government Conduct”

      Similar to arguments related to selective prosecution, the Court should

preclude any evidence or argument related to so-called “outrageous government

conduct.” The Seventh Circuit repeatedly has held that “[o]utrageous government

conduct is not a defense in this circuit.” United States v. Stallworth, 656 F.3d 721,

730 (7th Cir. 2011) (citation omitted).

      There is an “increasing tendency in criminal cases to try some person other

than the defendant and some issues other than his guilt.” United States v. Griffin,

867 F. Supp. 1347, 1347 (N.D. Ill. 1994) (internal citation omitted). The “thrust of the

defense” in these types of cases “is this: the prosecution was not nice or could have

done it better and so the jury ought to acquit, whether or not guilt has been proved

beyond a reasonable doubt.” Id. at 1347. In the face of this increasing tendency to

interject themes of “government misconduct” into a defense strategy, courts routinely


                                           5
    Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 6 of 10 PageID #:268




have granted motions in limine “to bar defendants from presenting evidence or

making arguments to the jury suggesting that they should be acquitted because the

government engaged in misconduct in the course of its investigation.” United States

v. Shields, 90 CR 1044, 1991 WL 236492, at *3 (N.D. Ill. Aug. 13, 1991); see also

United States v. Finley, 708 F. Supp. 906, 913-14 (N.D. Ill. 1989) (granting motion in

limine to preclude evidence “which is not relevant to defendants’ guilt but is designed

only to persuade the jury that defendants should be acquitted because the

government engaged in misconduct during its investigation”); United States v.

Boender, No. 09 CR 186-1, 2010 WL 811296, at *3 (N.D. Ill. March 3, 2010) (“The

Seventh Circuit does not recognize an outrageous government conduct defense: the

doctrine is more than moribund-it is stillborn because it never had any life; and it

certainly has no support in the decisions of this court, which go out of their way to

criticize the doctrine.”).

       The impropriety of arguing allegations of governmental misconduct to the jury

is twofold. One, the “outrageous government conduct” argument affords no defense to

a criminal prosecution as a matter of law. See United States v. Sherman, 268 F.3d

539, 549-550 (7th Cir. 2001) (providing “defense of outrageous government conduct

does not exist in this circuit”); see also United States v. Boyd, 55 F.3d 239, 241-42 (7th

Cir. 1995). The Seventh Circuit in Boyd held that “outrageous government conduct”

is no defense to a criminal charge, and thus the jury should not be exposed to these

irrelevant allegations. Id. Two, even before the Boyd decision, the Seventh Circuit

held that the issue of government misconduct was a matter of law for determination




                                            6
   Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 7 of 10 PageID #:268




by the court: “[T]he issue of outrageous government conduct is not an issue for the

jury.” United States v. Swiatek, 819 F.2d 721, 726 (7th Cir. 1987) (noting that every

circuit which has considered the issue has held that the issue is not a jury question).

      Accordingly, the government moves to bar the defense from introducing

evidence or argument of outrageous government conduct. Should the defendant plan

to elicit evidence or argue during her opening statement or closing argument that the

government’s conduct was somehow outrageous, wrong, or inappropriate, the

government contends that she must first address the matter to the Court beforehand

because it is a matter for the Court, and not the jury, to decide. See United States v.

Bontkowski, 865 F.2d 129, 132 (7th Cir. 1989) (providing that, if the outrageous

government conduct defense exists, “it is for the trial court, not the jury, to decide

whether government conduct is so outrageous that due process bars the use of the

judicial system to obtain a conviction.”).

      C.     Argument or Questioning about                  the    Motivation      for
             Investigating or Prosecuting this Case

      The government moves to preclude evidence or argument by the defense

regarding the government’s and the investigating agency’s motivations for

prosecuting the case, including subjective motivations of the agents. Evidence

bearing on the government’s decision to prosecute is “extraneous and collateral” and

thus excluded from trial. Johnson, 605 F.2d at 1030; see also United States v.

Berrigan, 482 F.2d 171, 174-76 (3d Cir. 1973) (affirming exclusion of evidence relating

to “discriminatory prosecution”). Inquiries regarding the subjective intentions or

motivations of a government agent are irrelevant when making the factual



                                             7
       Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 8 of 10 PageID #:268




determination of defendant’s guilt or innocence. United States v. Goulding, 26 F.3d

656, 667 (7th Cir. 1994) (noting that, even in the context of an entrapment defense,

it was proper for the trial court not to “allow the defense to mount an inquiry into the

mental states of the investigating officers since such an inquiry was irrelevant”);

Katz, 1992 WL 137174, at *7 (granting government’s motion in limine to preclude

inquiry regarding “[t]he subjective intentions or motivations of the agents involved

in this case”).

         Accordingly, the government moves to preclude evidence or argument by the

defense regarding the government’s and the agency’s subjective motivations for

investigating or prosecuting the instant case.

III.     THIS COURT SHOULD PRECLUDE REQUESTS FOR OR COMMENTARY
         CONCERNING DISCOVERY IN THE PRESENCE OF THE JURY.

         The Court should bar the defendant from requesting discovery, moving the

Court for discovery, or otherwise commenting on discovery matters in the presence of

the jury. Addressing discovery issues in front of the jury is inappropriate and may

create the impression that one side has suppressed information as a means of seeking

an unfair advantage. Discovery requests by the defendant, if appropriate, can easily

be made to the government or the Court outside the presence of the jury with no

prejudice to either side. See, e.g., United States v. Gray, No. 07 CR 166, 2010 WL

1258169, at *3 (N.D. Ind. Mar. 26, 2010) (granting government’s motion to preclude

the defense from requesting or commenting on discovery in the presence of the jury).




                                            8
      Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 9 of 10 PageID #:268




IV.     THE COURT SHOULD PRECLUDE ARGUMENT EXPLAINING OR DEFINING
        REASONABLE DOUBT.

        The Court should preclude argument explaining or defining reasonable doubt.

Reasonable doubt is a term that should not be defined by the parties. United States

v. Thompson, 117 F.3d 1033, 1035 (7th Cir. 1997) (“The law is clear in this circuit

that it is improper for attorneys to attempt to define the term [reasonable doubt]”).

Although the defendant may argue that the government bears the burden of proving

her guilt beyond a reasonable doubt, neither party should be permitted to define that

term for the jury. United States v. Glass, 846 F.2d 386, 386 (7th Cir. 1988) (“Trial

counsel may argue that the government has the burden of proving the defendant's

guilt ‘beyond a reasonable doubt,’ but they may not attempt to define ‘reasonable

doubt.’”) (emphasis in original); see also Committee Comment to Seventh Circuit

Pattern Criminal Jury Instruction 1.04.




                                           9
     Case: 1:18-cr-00496 Document #: 82 Filed: 07/12/19 Page 10 of 10 PageID #:268




V.      CONCLUSION

        WHEREFORE, the government respectfully requests that this Court grant its

“Consolidated Motions in Limine.” In addition, the government requests leave of

Court to file additional motions in limine, should the need arise as the parties

continue to prepare for trial.



                                               Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney

                                        By:     s/ Tobara S. Richardson
                                               TOBARA S. RICHARDSON
                                               CHRISTINE M. O’NEILL
                                               Assistant United States Attorneys
                                               219 S. Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 469-6305




                                          10
